DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments to the claims now define the invention to be a method for producing semiconductor substrate specifically having an alumina layer.  The method includes removing dry etching residue from the substrate using a composition containing specific ranges of a barium compound, a fluorine compound, and allowing for only small quantities of hydrogen peroxide.  The claims further require the composition to have a pH range of 2.5 to 8.0.
The closest prior art was found to be Oie (20170335248 A1).  Although Oie teaches cleaning composition which may contain barium.  Oie fails to teach or suggest the specific substrate and the removal step involving dry etch type residues from a substrate containing an alumina layer.  Nor does Oie provide motivation for modifying the substrate to contain these specific types of layers.  As such previous anticipatory rejections are withdrawn.
Concerning the double patenting rejections over US 10,629,426, as these claims are directed to a composition and not a method claim, these rejections are withdrawn.
Concerning the double patenting rejections over US 10,377,978, as these claims are directed to a composition and not a method claim, these rejections are withdrawn.
As no other objections or rejections remain in the case, the instant claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767